Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dispense with *750printing granted insofar as to dispense with the printing of the record on appeal, appellants’ points and exhibits and to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points and original exhibits, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorneys for defendant-respondent and -file 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points and the original exhibits with this court on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel,■ Stevens, Eager and Bergan, JJ.